Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 filed on 03/31/2021 are presently pending in the application and have been examined below, of which claims 1, 12, and 20 are presented in independent form.

Drawings
	The drawings were received on 03/31/2021. These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor
regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

Claims 1, 12, and 20 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, as being indefinite as the instances of ‘proximate chain’, ‘proximate payload’, ‘reporting chain’, lack proper antecedent basis.
For the purpose of examination, the recited limitations are treated as follows:
‘proximate chain’ is a hash chain (Para. [0026]);
‘proximate payload’ is a data structure (Para. [0038]);
 ‘reporting chain’ differs from the ‘proximate chain’, i.e. the hash chain, by using the consensus mechanism (Para. [0026]).
Claims 2 – 11 and 13 – 19 are dependent on the rejected base claims and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martino et al. (US 2019/0081793) (hereafter Martino) and in view of Scott et al. (US 2019/0014100) (hereafter Scott).



Regarding claim 1 Martino teaches: A method comprising: obtaining a proximate payload for a proximate chain block for a proximate chain (Examiner note: proximate chain is a hash chain, Para. [0026], proximate payload is a data structure, Para. [0038]) (Martino, in Para. [0023] discloses “peer chains incorporate the Merkle roots of each other to enforce a single super chain offering an effective hash power that is the sum of the hash-rate of each individual chain.” Martino, in Para. [0064] discloses “receiving (e.g., by a receiving device of a processing server) at least one transaction data entry”);
[hashing, with a hash function, a first identifier of the proximate chain and the proximate payload to generate a second identifier of the proximate chain;] 
 [adding the proximate chain block to the proximate chain, wherein the proximate chain block comprises the first identifier, the second identifier, and the proximate payload;]
transmitting a request to add the second identifier to a reporting chain; (Examiner note: reporting chain is disclosed in Para. [0026] as a hash chain using consensus protocol/mechanism) (Martino, in Para. [0133] discloses “an oracle may be notified at this point and may processes the request. When ready, the oracle may respond by signing a special resume transaction with the response data and may reference a unique identifier that identifies the original transaction.” Martino, in Para. [0039] discloses “transmitting (e.g., by the transceiver device), the generated new block to a plurality of node devices associated with the at least one peer blockchain.” Martino, in Para. [0077] discloses “"Quorum BFT consensus" is used in this disclosure to refer to a consensus protocol in which each node of a blockchain system acts independently to gather a proof message”)
and receiving a response indicating that the second identifier is incorporated into the reporting chain using the consensus mechanism (Examiner note: as disclosed in Para. [0026], a reporting chain is a hash chain using a consensus mechanism/protocol; second chain identifier is met by the chain resource identifying/allocation) (Martino, in Para. [0044] discloses “receiving, by a transceiver device in communication with the blockchain processing server, a transaction message from a node device;” Martino, in Para. [0077] discloses “a blockchain system using majority BFT consensus stores transactions in a hashchain which advantageously allows throughput to not be a function of cluster size.” Martino, in Para. [0178] discloses “it is in the best interests of any miner to allocate mining resources at a per-chain level in a manner that keeps the rate of new block production for every chain as even as possible.”)
Martino fails to explicitly to teach: hashing, with a hash function, a first identifier of the proximate chain and the proximate payload to generate a second identifier of the proximate chain;
 adding the proximate chain block to the proximate chain, wherein the proximate chain block comprises the first identifier, the second identifier, and the proximate payload;
Scott from the analogous technical field teaches: hashing, with a hash function, a first identifier of the proximate chain and the proximate payload to generate a second identifier of the proximate chain (Examiner note: the first identifier is met by the entity identifier ID1 and/or ID2 of Scott; the second identifier is met by the resource identifier) (Scott, in Para. [0031] discloses “The resource-identifier token 254 identifies the resource associated with the hash chain 144. The hashing function 240 maps the first possession token to the digest 252.” Scott, in Para. [0036] discloses “the hash-chain service that maintains the hash chain 300 verifies that a hashing function associated with the hash chain 300 maps the first possession token P_O (as included in node 304) to the first hash digest P’_0 (as included in the node 302) before linking node 304 to node 302.”); 
adding the proximate chain block to the proximate chain, wherein the proximate chain block comprises the first identifier, the second identifier, and the proximate payload (Examiner note: adding the recited elements to the proximate chain, i.e. hash-chain, is met by the assigned functions of the node 304, as depicted in Fig. 3 of Scott) (Scott, in Para. [0035] discloses “The node 304 can include the resource-identifier token T and the identifier ID1 (which identifies the second entity) as member elements.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Martino, in view of the teaching of Scott which discloses hashing procedure of chain blocks including both hash chain and data block identifiers in order to improve system security (Scott, [0031, 0035, 0036]).

Regarding claim 2 Martino fails to explicitly teach: The method of claim 1, wherein the proximate chain block is added without using the consensus mechanism.
Scott from the analogous technical field teaches: The method of claim 1, wherein the proximate chain block is added without using the consensus mechanism (Examiner note: adding the recited elements to the proximate chain, i.e. hash-chain without adding the consensus, is met by the assigned functions of the node 304, as depicted in Fig. 3 of Scott) (Scott, in Para. [0035] discloses “The node 304 can include the resource-identifier token T and the identifier ID1 (which identifies the second entity) as member elements.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Martino, in view of the teaching of Scott which discloses hashing procedure of chain blocks including both hash chain and data block identifiers without consensus in order to improve system security (Scott, [0035]).

Regarding claim 3 Martino as modified by Scott teaches: The method of claim 1, further comprising: transmitting, for each subsequent proximate chain block added to the proximate chain, a subsequent request to add a subsequent identifier to the reporting chain (Examiner note: as noted above, reporting chain is disclosed in Para. [0026] as a hash chain using consensus protocol/mechanism) (Martino, in Para. [0133] discloses “an oracle may be notified at this point and may processes the request. When ready, the oracle may respond by signing a special resume transaction with the response data and may reference a unique identifier that identifies the original transaction.” Martino, in Para. [0039] discloses “transmitting (e.g., by the transceiver device), the generated new block to a plurality of node devices associated with the at least one peer blockchain.” Martino, in Para. [0077] discloses “"Quorum BFT consensus" is used in this disclosure to refer to a consensus protocol in which each node of a blockchain system acts independently to gather a proof message”).

Regarding claim 4 Martino as modified by Scott teaches: The method of claim 1, further comprising: transmitting, periodically, a subsequent request to add a subsequent identifier to the reporting chain (Martino, in Para. [0130] discloses “In a push-based approach, the oracle's external system periodically updates the data in its on-chain representation stores.” Martino, in Para. [0133] discloses “an oracle may be notified at this point and may processes the request. When ready, the oracle may respond by signing a special resume transaction with the response data and may reference a unique identifier that identifies the original transaction.” Martino, in Para. [0039] discloses “transmitting (e.g., by the transceiver device), the generated new block to a plurality of node devices associated with the at least one peer blockchain.”).

Regarding claim 5 Martino as modified by Scott teaches: The method of claim 1, further comprising: transmitting, after adding a cadence threshold number of subsequent proximate chain blocks are added to the proximate chain, a subsequent request to add a subsequent identifier to the reporting chain (Examiner note: usage a cadence threshold to reduce a number of processed blocks and therefore to reduce a network traffic, as disclosed in Para. [0056] is met by using a programmable threshold of keys in the case of multiple keys used to sign multiple transactions) (Martino, in Para. [0087] discloses “According to some embodiments, a "keyset" refers to an authentication mechanism that supports multiple keys and a programmable threshold of keys used to sign a transaction. In one example, a programming language with a keyset-based approach provide a centralized solution for validating upgrade transactions.” Martino, in Para. [0039] discloses “transmitting (e.g., by the transceiver device), the generated new block to a plurality of node devices associated with the at least one peer blockchain.” Martino, in Para. [0077] discloses “"Quorum BFT consensus" is used in this disclosure to refer to a consensus protocol in which each node of a blockchain system acts independently to gather a proof message (e.g., PPK-signed evidence) and a threshold number of a plurality of nodes must generate the same proof message before the system commits to a state change.”).

Regarding claim 6 Martino as modified by Scott teaches: The method of claim 1, further comprising: transmitting, in response to an event, a subsequent request to add a subsequent identifier to the reporting chain (Examiner note: as noted above, a reporting chain is disclosed in Para. [0026] as a hash chain using consensus protocol/mechanism) (Martino, in Para. [0128] discloses “secured information may be accessed on the blockchain by one entity without another entity having to provide the requested information in response to a request or granting the requesting entity control over the entity hosting the information.” Martino, in Para. [0133] discloses “an oracle may be notified at this point and may processes the request. When ready, the oracle may respond by signing a special resume transaction with the response data and may reference a unique identifier that identifies the original transaction.” Martino, in Para. [0039] discloses “transmitting (e.g., by the transceiver device), the generated new block to a plurality of node devices associated with the at least one peer blockchain.” Martino, in Para. [0077] discloses “"Quorum BFT consensus" is used in this disclosure to refer to a consensus protocol in which each node of a blockchain system acts independently to gather a proof message”)

Regarding claim 7 Martino fails to explicitly teach: The method of claim 1, further comprising: receiving, in the response, a third identifier of the reporting chain corresponding to a reporting chain block; hashing, using the hash function, a fourth identifier from the proximate chain and a subsequent payload, comprising the third identifier, for the reporting chain to generate a fifth identifier for the proximate chain; 
and adding a subsequent proximate chain block to the proximate chain, wherein the subsequent proximate chain block comprises the third identifier, the fourth identifier, and the fifth identifier.
Scott from the analogous technical field teaches: The method of claim 1, further comprising: receiving, in the response, a third identifier of the reporting chain corresponding to a reporting chain block; hashing, using the hash function, a fourth identifier from the proximate chain and a subsequent payload, comprising the third identifier, for the reporting chain to generate a fifth identifier for the proximate chain (Examiner note: processing the up to four identified chain blocks is met by processing the multiple identified chain blocks as depicted in Figs. 4, 5 of Scott) (Scott, in Para. [0057] discloses “After the nodes 510-516 have been added to the hash chain 500 at level 501b, suppose an additional entity wishes to receive the privilege associated with the resource. The additional entity obtains segments from four or the seven entities-specifically, the entities identified by identifiers ID_1,0, ID_1,2, ID_1,3, and ID_1,5.”)
and adding a subsequent proximate chain block to the proximate chain, wherein the subsequent proximate chain block comprises the third identifier, the fourth identifier, and the fifth identifier (Scott, in Para. [0058] discloses “Upon verifying that a hashing function associated with the hash chain 500 maps the possession token P_1 (as reconstructed) to the hash digest P’_1, the hash-chain service adds node 520 to the hash chain 500 at level 501c. Specifically, the hash-chain service links node 520 to node 510, node 512, node 513, and node 515”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Martino, in view of the teaching of Scott which discloses hashing procedure of multiple identified  chain blocks including data block identifiers in order to improve system security (Scott, [0057, 0058]).

Regarding claim 8 Martino as modified by Scott teaches: The method of claim 1, further comprising: initiating use of the reporting chain after generating the proximate chain (Examiner note: as disclosed in Para. [0026], a reporting chain is a hash chain using a consensus mechanism/protocol; second chain identifier is met by the chain resource identifying/allocation) (Martino, in Para. [0044] discloses “receiving, by a transceiver device in communication with the blockchain processing server, a transaction message from a node device;” Martino, in Para. [0077] discloses “a blockchain system using majority BFT consensus stores transactions in a hashchain which advantageously allows throughput to not be a function of cluster size.” Martino, in Para. [0036] discloses “generating (e.g., by a cryptographic module), a new block hash based on a block header of the previously- generated block and on the corresponding Merkle root for each at least one peer blockchain;”).

Regarding claim 9 Martino as modified by Scott teaches: The method of claim 1, further comprising: receiving the response, (Examiner note: as noted above, second chain identifier is met by the chain resource identifying/allocation) (Martino, in Para. [0044] discloses “receiving, by a transceiver device in communication with the blockchain processing server, a transaction message from a node device;” Martino, in Para. [0077] discloses “a blockchain system using majority BFT consensus stores transactions in a hashchain which advantageously allows throughput to not be a function of cluster size.” Martino, in Para. [0178] discloses “it is in the best interests of any miner to allocate mining resources at a per-chain level in a manner that keeps the rate of new block production for every chain as even as possible.”) which indicates that the second identifier is recorded in a physical medium (Scott, in Para. [0023] discloses “the root node can be an instantiated object of a class and can store the resource-identifier token and the digest of the possession token as member variables or attributes.”).

Regarding claim 10 Martino as modified by Scott teaches: The method of claim 1, further comprising: receiving, by a reporting chain application from a proximate chain application, (Martino, in Para. [0044] discloses “receiving, by a transceiver device in communication with the blockchain processing server, a transaction message from a node device;”) the request to add the reporting payload to the reporting chain (Martino, in Para. [0128] discloses “secured information may be accessed on the blockchain by one entity without another entity having to provide the requested information in response to a request or granting the requesting entity control over the entity hosting the information.”); hashing, using a hash function of the reporting chain (Scott, in Para. [0036] discloses “the hash-chain service that maintains the hash chain 300 verifies that a hashing function associated with the hash chain 300 maps the first possession token P_O (as included in node 304) to the first hash digest P’_0 (as included in the node 302) before linking node 304 to node 302.”),
a third identifier from the reporting chain and the reporting payload to generate a fourth identifier for the reporting chain; (Examiner note: as noted above, processing the up to four identified chain blocks is met by processing the multiple identified chain blocks as depicted in Figs. 4, 5 of Scott) (Scott, in Para. [0057] discloses “After the nodes 510-516 have been added to the hash chain 500 at level 501b, suppose an additional entity wishes to receive the privilege associated with the resource. The additional entity obtains segments from four or the seven entities-specifically, the entities identified by identifiers ID_1,0, ID_1,2, ID_1,3, and ID_1,5.”)  
adding, using the consensus mechanism, a reporting chain block to the reporting chain (Martino, in Para. [0077] discloses “a blockchain system using majority BFT consensus stores transactions in a hashchain which advantageously allows throughput to not be a function of cluster size.”), wherein the reporting chain block includes the second identifier and the reporting payload (Scott, in Para. [0031] discloses “The resource-identifier token 254 identifies the resource associated with the hash chain 144. The hashing function 240 maps the first possession token to the digest 252.”)
andATTORNEY DOCKET NO.: 37202/871001; 2112027US transmitting, to the proximate chain application, the response comprising the fourth identifier and indicating that the second identifier is incorporated into the reporting chain using the consensus mechanism (Martino, in Para. [0039] discloses “transmitting (e.g., by the transceiver device), the generated new block to a plurality of node devices associated with the at least one peer blockchain.”  Martino, in Para. [0077] further discloses “blockchain system using majority BFT consensus stores transactions in a hashchain which advantageously allows throughput to not be a function of cluster size. In one example implementation of a majority BFT consensus protocol, a leader node (which may or may not be trusted) adds new transactions to its log, replicates the transaction to the followers (e.g., through an AppendEntry function) and also transmits evidence of its latest log, which includes the log's incremental hash”).

Regarding claim 11 Martino as modified by Scott teaches: The method of claim 1, further comprising: verifying a set of proximate chain blocks added to the proximate chain, wherein verifying the set of proximate chain blocks is in response to one of a read request, a write request, (Martino, in Para. [0110] discloses “Pact is unique amongst smart contract languages in offering a whole program formal verification (FV) solution, which yields an unprecedented assurance of smart contract safety.” Martino, in Para. [0112] discloses “FV may be performed "off-chain," before deployment to the blockchain. The module hash mechanism described above ensures deployed code matches the verified codebase.”) and a verification request received after transmitting the request to add the second identifier to the reporting chain (Martino, in Para. [0128] discloses “secured information may be accessed on the blockchain by one entity without another entity having to provide the requested information in response to a request or granting the requesting entity control over the entity hosting the information.”).

Regarding claim 12, claim 12 discloses a system that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 12 and rejected for the same reasons.

Regarding claim 13, claim 13 dependent on claim 12, discloses a system that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 14, claim 14 dependent on claim 12, discloses a system that is substantially equivalent to the method of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 15, claim 15 dependent on claim 12, discloses a system that is substantially equivalent to the method of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 15 and rejected for the same reasons.

Regarding claim 16, claim 16 dependent on claim 12, discloses a system that is substantially equivalent to the method of claim 5 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 16 and rejected for the same reasons.

Regarding claim 17, claim 17 dependent on claim 12, discloses a system that is substantially equivalent to the method of claim 6 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 17 and rejected for the same reasons.

Regarding claim 18, claim 18 dependent on claim 12, discloses a system that is substantially equivalent to the method of claim 7 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 7 are equally applicable to claim 18 and rejected for the same reasons.

Regarding claim 19, claim 19 dependent on claim 12, discloses a system that is substantially equivalent to the method of claim 8 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 8 are equally applicable to claim 19 and rejected for the same reasons.

Regarding claim 20 Martino teaches: A method comprising: receiving a request to add a reporting payload to a reporting chain (Examiner note: as noted above, a reporting payload is a data structure, Para. [0038], the reporting chain is disclosed in Para. [0026] as a hash chain including the consensus mechanism) (Martino, in Para. [0023] discloses “peer chains incorporate the Merkle roots of each other to enforce a single super chain offering an effective hash power that is the sum of the hash-rate of each individual chain.” Martino, in Para. [0064] discloses “receiving (e.g., by a receiving device of a processing server) at least one transaction data entry” Martino, in Para. [0077] discloses “"Quorum BFT consensus" is used in this disclosure to refer to a consensus protocol in which each node of a blockchain system acts independently to gather a proof message”);
wherein the reporting payload comprises a first identifier of a proximate chain and wherein the reporting chain comprises a second identifier of a first reporting chain block; 
[hashing, with a hash function, the second identifier and the reporting payload to generate a third identifier of the reporting chain; 
adding, using a consensus mechanism, a second reporting chain block to the reporting chain, wherein the second reporting chain block includes the first identifier, the second identifier, and the third identifier;] 
and transmitting a response comprising the third identifier and indicating that the first identifier of the proximate chain is incorporated into the reporting chain (Examiner note: as noted above, reporting chain is disclosed in Para. [0026] as a hash chain using consensus protocol/mechanism) (Martino, in Para. [0133] discloses “an oracle may be notified at this point and may processes the request. When ready, the oracle may respond by signing a special resume transaction with the response data and may reference a unique identifier that identifies the original transaction.” Martino, in Para. [0039] discloses “transmitting (e.g., by the transceiver device), the generated new block to a plurality of node devices associated with the at least one peer blockchain.” Martino, in Para. [0077] discloses “"Quorum BFT consensus" is used in this disclosure to refer to a consensus protocol in which each node of a blockchain system acts independently to gather a proof message”).
Martino fails to explicitly to teach: wherein the reporting payload comprises a first identifier of a proximate chain and wherein the reporting chain comprises a second identifier of a first reporting chain block; hashing, with a hash function, the second identifier and the reporting payload to generate a third identifier of the reporting chain; 
adding, using a consensus mechanism, a second reporting chain block to the reporting chain, wherein the second reporting chain block includes the first identifier, the second identifier, and the third identifier; 
Scott from the analogous technical field teaches: wherein the reporting payload comprises a first identifier of a proximate chain and wherein the reporting chain comprises a second identifier of a first reporting chain block; hashing, with a hash function, the second identifier and the reporting payload to generate a third identifier of the reporting chain (Examiner note: the first identifier is met by the entity identifier ID1 and/or ID2 of Scott; the second identifier is met by the resource identifier) (Scott, in Para. [0031] discloses “The resource-identifier token 254 identifies the resource associated with the hash chain 144. The hashing function 240 maps the first possession token to the digest 252.” Scott, in Para. [0036] discloses “the hash-chain service that maintains the hash chain 300 verifies that a hashing function associated with the hash chain 300 maps the first possession token P_O (as included in node 304) to the first hash digest P’_0 (as included in the node 302) before linking node 304 to node 302.”); 
adding, using a consensus mechanism, a second reporting chain block to the reporting chain, wherein the second reporting chain block includes the first identifier, the second identifier, and the third identifier (Examiner note: adding the recited elements to the proximate chain, i.e. hash-chain, is met by the assigned functions of the node 304, as depicted in Fig. 3 of Scott) (Scott, in Para. [0035] discloses “The node 304 can include the resource-identifier token T and the identifier ID1 (which identifies the second entity) as member elements.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Martino, in view of the teaching of Scott which discloses hashing procedure of chain blocks including both hash chain and data block identifiers in order to improve system security (Scott, [0031, 0035, 0036]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Baberman (US 2020/0348963), Ehrlich-Quinn (US 2019/0236594)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VLADIMIR I GAVRILENKO/Examiner, Art Unit 2431     

/TRANG T DOAN/Primary Examiner, Art Unit 2431